          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 1 of 25



 1                                                   THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   DIGITAL MENTOR, INC., a Delaware                Case No. 2:17-CV-01935-RAJ
     corporation,
10                                                 OVIVO USA’S ANSWER AND
                       Plaintiff,                  AFFIRMATIVE DEFENSES TO
11                                                 FIRST AMENDED
     v.                                            COMPLAINT FOR
12                                                 INJUNCTIVE RELIEF AND
13                                                 DAMAGES
     OVIVO USA, LLC, a Delaware corporation;
     OVIVO US HOLDING INC., a Delaware
14   corporation; VALERE MORISSETTE, an
15   individual; and DOES 1 to 20,                 DEMAND FOR JURY TRIAL

16                     Defendants.

17          Defendant Ovivo USA, LLC, (“Ovivo USA”) by and through its attorneys of record

18   hereby submits this Answer and Affirmative Defenses to Plaintiff Digital Mentor, Inc.’s

19   (“DMI”) First Amended Complaint (“FAC”) (Dkt. #76).
20
                                    PRELIMINARY STATEMENT
21
            In its December 21, 2018 Order, the Court granted Ovivo US Holding Inc.’s and Valere
22
     Morissette’s respective Motions to Dismiss DMI’s FAC. As such, Ovivo US Holding Inc. and
23
     Valere Morissette are no longer defendants in this matter, are not subject to the Court’s
24

25   jurisdiction, and are not required to respond to DMI’s FAC. Any allegations from DMI

26   referring to Ovivo US Holding Inc. or Valere Morissette as defendants will be understood to
                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                      Attorneys at Law
                                                                            1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 1                                                    Seattle, WA 98101-4010
                                                                             Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 2 of 25



 1   be referring to the entity or person as a third party to this action. Further, none of the responses
 2   herein should be interpreted or understood to be admissions, denials or other statements made
 3
     by either Ovivo US Holding Inc. or Valere Morissette.
 4
             Similarly, in the December 21, 2018 Order, Ovivo USA, LLC’s (“Ovivo USA”)
 5
     Motion to Dismiss Digital’s First Amended Complaint was granted in-part such that only
 6

 7   Count III, IV, VI, VIII and IX remain in the case. Ovivo USA will not be responding to any

 8   allegations contained in Counts that were dismissed by the Court in its December 21, 2018

 9   Order. Similarly, Ovivo USA will not be responding on behalf of any prior defendant, such
10
     as Ovivo US Holding Inc. or Valere Morissette, that was dismissed from the case by the
11
     Court’s December 21, 2018 Order. Any responses contained herein are solely those of Ovivo
12
     USA based upon the current knowledge and information in the possession, custody and control
13
     of Ovivo USA.
14

15                                               ANSWER

16          Defendant Ovivo USA answers Plaintiff DMI’s FAC as set forth below.
17                                               PARTIES
18
             1.      Defendant Ovivo USA LLC (“Ovivo”) admits that Digital is a Delaware
19
     corporation having a place of business at 865 Tahoe Blvd, Suite 214, Incline Village, Nevada
20
     and is registered to do business in the State of Washington. Ovivo USA does not have
21

22   sufficient information to admit or deny the remaining allegations set forth in this Paragraph

23   and, therefore, denies same.

24           2.      Ovivo USA denies that it provides equipment for water and wastewater
25   treatment facilities around the world. Admitted as to the other allegations.
26
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                             Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 2                                                           Seattle, WA 98101-4010
                                                                                    Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 3 of 25



 1          3.       Admitted.
 2          4.       Admitted.
 3
            5.       To the extent the allegations of this Paragraph purport to state a legal
 4
     conclusion, no response thereto is required. To the extent a response is deemed to be required,
 5
     Ovivo USA does not have sufficient information to admit or deny the allegations set forth in
 6

 7   this Paragraph, and, therefore, denies same.

 8          6.       Denied.

 9          7.       Denied.
10
            8.       Denied.
11
            9.       To the extent the allegations of this Paragraph purport to state a legal
12
     conclusion, no response thereto is required. To the extent a response is deemed to be required,
13
     Ovivo USA denies the allegations of this Paragraph.
14

15          10.      To the extent the allegations of this Paragraph purport to state a legal

16   conclusion, no response thereto is required. To the extent a response is deemed to be required,
17   Ovivo USA denies the allegations of this Paragraph.
18
                                    JURISDICTION AND VENUE
19
            11.      Ovivo USA admits that the Court has subject matter jurisdiction in this case.
20
     Ovivo USA denies any and all remaining allegations in the paragraph.
21

22          12.      Ovivo USA admits that it is registered to do and has done business in the state

23   of Washington. Ovivo USA admits that Valere Morissette is an officer of Ovivo USA. Ovivo

24   USA admits that the Court has personal jurisdiction over it for this matter and that it is not
25          //////
26
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                           Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 3                                                         Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 4 of 25



 1   challenging venue before the Court at this time. Ovivo USA denies any and all other
 2   allegations of the paragraph.
 3
            13.      To the extent the allegations of this Paragraph purport to state a legal
 4
     conclusion, no response thereto is required. To the extent a response is deemed to be required,
 5
     Ovivo USA denies the allegations of this Paragraph.
 6

 7                        ALLEGATIONS COMMON TO ALL CAUSES

 8          A. The Water Treatment Industry Before Digital Mentor®
 9          14.      Denied.
10
            15.      Ovivo USA does not have sufficient information to admit or deny the
11
     allegations set forth in this Paragraph and, therefore, denies same.
12
            B. The Development of Digital Mentor®
13

14          16.      Ovivo USA does not have sufficient information to admit or deny the

15   allegations set forth in this Paragraph and, therefore, denies same.

16          17.      Ovivo USA does not have sufficient information to admit or deny the
17   allegations set forth in this Paragraph and, therefore, denies same.
18
            18.      Ovivo USA does not have sufficient information to admit or deny the
19
     allegations set forth in this Paragraph and, therefore, denies same.
20
            19.      Ovivo USA does not have sufficient information to admit or deny the
21

22   allegations set forth in this Paragraph and, therefore, denies same.

23          20.      Ovivo USA admits that water and wastewater facilities are often owned by

24   municipalities or corporations, that the facilities sometimes contain large pieces of equipment,
25
            //////
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                          Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 4                                                        Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 5 of 25



 1   and that the water treated in such facilities may be used by the public. Ovivo USA denies any
 2   and all other allegations in the paragraph.
 3
            21.     Ovivo USA does not have sufficient information to admit or deny the
 4
     allegations set forth in this Paragraph and, therefore, denies same.
 5
            22.     Ovivo USA does not have sufficient information to admit or deny the remaining
 6

 7   allegations set forth in this Paragraph and, therefore, denies same.

 8          23.     Ovivo USA does not have sufficient information to admit or deny the remaining

 9   allegations set forth in this Paragraph and, therefore, denies same.
10
            24.     Ovivo USA does not have sufficient information to admit or deny the remaining
11
     allegations set forth in this Paragraph and, therefore, denies same.
12
            25.     Ovivo USA does not have sufficient information to admit or deny the remaining
13
     allegations set forth in this Paragraph and, therefore, denies same.
14

15          26.     Ovivo USA does not have sufficient information to admit or deny the remaining

16   allegations set forth in this Paragraph and, therefore, denies same.
17          27.     Ovivo USA does not have sufficient information to admit or deny the remaining
18
     allegations set forth in this Paragraph and, therefore, denies same.
19
            28.     Denied.
20
            C. Digital Mentor®, the Final Product
21

22          29.     Denied.

23          30.     Denied.

24          31.     Denied.
25          32.     Denied.
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                          Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 5                                                        Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 6 of 25



 1          33.     Denied.
 2          D. The Relationship Between Digital and Ovivo USA
 3
            34.     Denied.
 4
            35.     Ovivo USA admits that Mr. Wenger and Ms. Hueman met with representatives
 5
     of Ovivo USA in March 2014 in Austin, Texas and that at least Dennis Livingston, Jim
 6

 7   Porteous and Elena Bailey participated in that meeting. Ovivo USA denies any and all other

 8   allegations in the paragraph.

 9          36.     Ovivo USA admits that Mr. Wenger and Ms. Hueman had an iPad with them
10
     at the meeting with representatives of Ovivo USA in March 2014 in Austin, Texas. Ovivo
11
     USA denies any and all other allegations in the paragraph.
12
            37.     Ovivo USA admits that Mr. Wenger and Ms. Hueman had an iPad with them
13
     at the meeting with representatives of Ovivo USA in March 2014 in Austin, Texas and that the
14

15   iPad was not maintained at Ovivo USA.        Ovivo USA further admits that there were other

16   discussions with DMI after March 2014 concerning the Digital Mentor product. Ovivo USA
17   denies any and all other allegations in the paragraph.
18
            38.     Ovivo USA admits that a copy of a document entitled “DIGITAL MENTOR,
19
     INC. NON-DISCLOSURE AGREEMENT” is attached as Exhibit A to the FAC and that its
20
     effective date is recited as November 1, 2014. Ovivo USA denies any and all other allegations
21

22   in the paragraph.

23          39.     Ovivo USA admits that it issued Purchase Order DAW0008517 dated

24   December 12, 2014 to Telegraph Engineering LLC. Ovivo USA denies any and all other
25   allegations in the paragraph.
26
                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                        Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 6                                                      Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 7 of 25



 1          40.     Ovivo USA admits it held its 10th Annual MBR Operator’s Workshop in
 2   Austin, Texas on May 14 and 15, 2015. Ovivo USA further admits that the Workshop was
 3
     open to and attended by MBR operators using both Ovivo USA MBR and different MBR
 4
     technology. Ovivo USA further admits that DMI was involved in at least one presentation
 5
     during the Workshop. Ovivo USA denies any and all other allegations in the paragraph.
 6

 7          41.     Denied.

 8          42.     Ovivo USA admits that it requested DMI to use Ovivo USA’s intellectual

 9   property such as copyrighted materials, and its DigitalOPS mark and other branding, including
10
     fonts and icons, in association with product DMI provided to Ovivo USA’s customers. Ovivo
11
     USA denies any and all other allegations in the paragraph.
12
            43.     Denied.
13
            44.     Denied.
14

15          45.     Ovivo USA admits that the Digital Mentor product has been provided for use

16   with Ovivo USA customers in nine states and four foreign countries. Ovivo USA denies any
17   and all other allegations in the paragraph.
18
            46.     Denied.
19
            47.     Denied.
20
            E. Ovivo USA’s Theft of Digital’s Intellectual Property and Interference with
21             Digital’s Business Relationships
22
            48.     Ovivo USA admits that it requested DMI to use Ovivo USA’s intellectual
23
     property such as copyrighted materials, and its DigitalOPS mark and other branding, including
24
     fonts and icons, in association with product DMI provided to Ovivo USA’s customers. Ovivo
25
     USA denies any and all other allegations in the paragraph.
26
                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                        Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 7                                                      Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 8 of 25



 1          49.      Denied.
 2          50.      Denied.
 3
            51.      Denied.
 4
            52.      Denied.
 5
            53.      Denied.
 6

 7          54.      Ovivo USA admits that there was a meeting between it and DMI where David

 8   Williams demonstrated Ovivo USA’s WaterExpert software product. Ovivo USA denies any

 9   and all other remaining allegations of this paragraph.
10
            55.      Denied.
11
            56.      Denied.
12
            57.      Denied.
13
            58.      Denied.
14

15          59.      Ovivo USA admits that Mr. Porteous passed away in March 2017. Ovivo USA

16   denies any and all other remaining allegations of this paragraph.
17          60.      Denied.
18
            61.      Denied.
19
            62.      Denied.
20
            63.      Denied.
21

22          64.      Denied.

23          65.      Denied.

24          66.      Denied.
25          //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 8                                                     Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 9 of 25



 1          67.      Ovivo USA admits that it attended the WEFTEC conference in Chicago
 2   around September 30 to October 4, 2017 as an exhibitor and that its WaterExpert product
 3
     was available for demonstration. Ovivo USA denies Denied as to any and all other
 4
     remaining allegations of this paragraph.
 5
            68.      Denied.
 6

 7          69.      Denied.

 8          70.      Denied.

 9          71.      Ovivo USA admits that it continues to use and distribute its WaterExpert
10
     product. Ovivo USA denies any and all other allegations in this paragraph.
11
            72.      Denied.
12
            73.      Denied.
13
            74.      Denied.
14

15          75.      Denied.

16                                  FIRST CAUSE OF ACTION
17         Violation of the Federal Defend Trade Secrets Act (18 U.S.C. § 1836, et seq.)
18                                    (as to All Defendants)

19          76.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

20   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
21   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
22
            77.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
23
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
24
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25

26          //////

                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                        Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 9                                                      Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 10 of 25



 1          78.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
            79.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8          80.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 9   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
11
            81.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
12
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14

15          82.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

16   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
17   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
18
            83.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
19
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
20
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
21

22          84.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

23   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

24   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25          //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 10                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 11 of 25



 1          85.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
            86.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8          87.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 9   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
11
            88.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
12
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14

15          89.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

16   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
17   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
18
                                   SECOND CAUSE OF ACTION
19
                     Violation of the Federal Racketeer Influenced and Corrupt
20                           Organizations Act (18 U.S.C. § 1961, et seq.)
                                        (as to All Defendants)
21
            90.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
22

23   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

24   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25          //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 11                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 12 of 25



 1          91.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
            92.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8          93.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 9   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
11
            94.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
12
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14

15          95.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

16   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
17   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
18
            96.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and
19
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
20
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
21

22          97.      In its December 21, 2018 Order, the Court dismissed this Cause of Action and

23   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

24   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25          //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 12                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 13 of 25



 1           98.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
             99.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8                                     THIRD CAUSE OF ACTION

 9                             Trademark Infringement (15 U.S.C. § 1114)
                                        (as to All Defendants)
10

11           100.    Ovivo USA incorporates by reference its answers to the preceding paragraphs,

12   supra, as if set forth in full herein.
13           101.    Denied.
14
             102.    Denied.
15
             103.    Denied.
16
             104.    Denied.
17

18           105.    Denied.

19                                   FOURTH CAUSE OF ACTION

20                                        Copyright Infringement
                                           (as to All Defendants)
21

22           106.    Ovivo USA incorporates by reference its answers to the preceding paragraphs,

23   supra, as if set forth in full herein.

24           107.    Denied.
25           108.    Denied.
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 13                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 14 of 25



 1          109.     Ovivo USA admits that DMI filed at least some applications for registration of
 2   copyright with the U.S. Copyright Office between the October 23, 2017 and November 13,
 3
     2017. As DMI has refused to produce any applications, let alone provide an identification of
 4
     those applications being asserted in this cause of action, Ovivo USA does not have sufficient
 5
     information to admit or deny any and all other allegations set forth in this Paragraph and,
 6

 7   therefore, denies same.

 8          110.     To the extent the allegations of this Paragraph purport to state a legal

 9   conclusion, no response thereto is required. To the extent a response is deemed to be required,
10
     Ovivo USA denies the allegations of this Paragraph.
11
            111.     Denied.
12
            112.     Denied.
13
            113.     Denied.
14

15          114.     Denied.

16          115.     To the extent the allegations of this Paragraph purport to state a legal
17   conclusion, no response thereto is required. To the extent a response is deemed to be required,
18
     Ovivo USA denies the allegations of this Paragraph.
19
                                    FIFTH CAUSE OF ACTION
20
        Violation of the Washington Uniform Trade Secrets Act (RCW 19.108.010, et seq.)
21                                   (as to All Defendants)
22
            116.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
23
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
24
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25

26          //////

                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                         Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 14                                                      Seattle, WA 98101-4010
                                                                                Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 15 of 25



 1          117.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
            118.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8          119.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 9   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
11
            120.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
12
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14

15          121.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

16   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
17   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
18
            122.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
19
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
20
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
21

22          123.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

23   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

24   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25          //////
26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 15                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 16 of 25



 1          124.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
            125.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8                                  SIXTH CAUSE OF ACTION

 9       Violation of the Washington Consumer Protection Act (RCW 19.86.010, et seq.)
                                     (as to All Defendants)
10

11          126.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

12   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14
            127.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
15
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
16
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
17

18          128.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

19   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

20   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
21          129.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
22
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
23
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
24
            //////
25

26          //////

                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 16                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 17 of 25



 1           130.    In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 2   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 3
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 4
             131.    In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 5
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6

 7   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

 8           132.    In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 9   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
11
             133.    In its December 21, 2018 Order, the Court dismissed this Cause of Action and
12
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14

15                                   SEVENTH CAUSE OF ACTION

16                          Breach of Contract (Non-Disclosure Agreement)
                                        (as to All Defendants)
17

18           134.    Ovivo USA incorporates by reference its answers to the preceding paragraphs,

19   supra, as if set forth in full herein.

20           135.    Denied.
21           136.    Denied.
22
             137.    Denied.
23
             138.    Denied.
24
             139.    Denied.
25

26           140.    Denied.

                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 17                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
          Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 18 of 25



 1                                     EIGHTH CAUSE OF ACTION
 2
                             Tortious Interference with Business Expectancy
 3                                        (as to All Defendants)

 4           141.     Ovivo USA incorporates by reference its answers to the preceding paragraphs,

 5   supra, as if set forth in full herein.
 6
             142.     Denied.
 7
             143.     Denied.
 8
             144.     Denied.
 9
             145.     Denied.
10

11           146.     Denied.

12           147.     Denied.
13           148.     Denied.
14
             149.     Denied.
15
                                       NINTH CAUSE OF ACTION
16
                                                      Fraud
17                                            (as to All Defendants)
18
             150.     Ovivo incorporates by reference its answers to the preceding paragraphs, supra,
19
     as if set forth in full herein.
20
             151.     Denied.
21

22           152.     Denied.

23           153.     Denied.

24           154.     Denied.
25           155.     Denied.
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                          Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 18                                                       Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 19 of 25



 1          156.     Denied.
 2          157.     Denied.
 3
            158.     Denied.
 4
            159.     Denied.
 5
                                   TENTH CAUSE OF ACTION
 6

 7                                   Breach of a Fiduciary Duty
                                       (as to All Defendants)
 8
            160.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 9
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
10

11   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

12          161.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
13   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
14
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
15
            162.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
16
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
17

18   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.

19          163.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

20   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
21   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
22
            164.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
23
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
24
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
25

26          //////

                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 19                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 20 of 25



 1                               ELEVENTH CAUSE OF ACTION
 2
                                         Unjust Enrichment
 3                                      (as to All Defendants)

 4          165.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

 5   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 6
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
 7
            166.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
 8
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
 9
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
10

11          167.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

12   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
13   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
14
            168.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and
15
     all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations
16
     contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
17

18          169.     In its December 21, 2018 Order, the Court dismissed this Cause of Action and

19   all attendant allegations. Accordingly, Ovivo USA will not be responding to any allegations

20   contained in this Cause of Action as being dismissed by the December 21, 2018 Order.
21                            RESPONSE TO PRAYER FOR RELIEF
22
            Ovivo USA denies that DMI is entitled to any relief whatsoever, much less the relief
23
     sought in paragraphs 1-13 of DMI’s Prayer for Relief.
24
            //////
25

26          //////

                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 20                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 21 of 25



 1                                  AFFIRMATIVE DEFENSES
 2          Ovivo USA alleges and asserts the following defenses in response to the allegations,
 3
     undertaking the burden of proof only as to those defenses deemed affirmative defenses by law,
 4
     regardless of how such defenses are denominated herein. In addition to the affirmative
 5
     defenses described below, Ovivo USA specifically reserves all rights to allege additional
 6

 7   affirmative defenses that become known through the course of discovery.

 8                                    First Affirmative Defense

 9                                    (Failure to State a Claim)
10
            DMI fails to state a claim upon which relief may be granted.
11
                                     Second Affirmative Defense
12
                                          (Non-infringement)
13
            Ovivo USA does not infringe, has not infringed and is not liable for infringement of
14

15   any copyrights or trademarks owned by DMI.

16                                   Third Affirmative Defense
17                                           (Ownership)
18
            Ovivo USA is at least a partial owner of the alleged Knowledge Never Lost mark and
19
     the associated goodwill attributed to such mark.
20
                                     Fourth Affirmative Defense
21

22                       (Invalidity/Unenforceability as to Trademark Rights)

23          DMI’s asserted trademark is invalid and/or unenforceable.

24          //////
25          //////
26
                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                        Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 21                                                     Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 22 of 25



 1                                     Fifth Affirmative Defense
 2                          (Descriptive Mark Lacks Secondary Meaning)
 3
            DMI’s alleged Knowledge Never Lost mark is descriptive of DMI’s products used
 4
     and/or services rendered such that the mark has not acquired any secondary meaning
 5
     attributable to DMI.
 6

 7                                     Sixth Affirmative Defense

 8                                             (Standing)

 9          DMI has failed to satisfy all conditions precedent to asserting a claim for copyright
10
     infringement of U.S.-based copyrights where its applications have neither registered nor been
11
     rejected by the U.S. Copyright Office.
12
                                      Seventh Affirmative Defense
13
                                    (Lack of Ownership of Copyrights)
14

15          DMI is not the owner of the copyrights sought to be enforced.

16                                    Eighth Affirmative Defense
17                                         (Copyright Misuse)
18
            The doctrine of copyright misuse bars DMI from recovering on its copyright and state
19
     law claims as it is using such claims in an attempt to obtain property protection the copyright
20
     law clearly does not confer.
21

22                                     Ninth Affirmative Defense

23                              (Copyrights are Invalid/Unenforceable)

24          DMI’s asserted copyrights are invalid and/or unenforceable.
25          //////
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                          Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 22                                                       Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 23 of 25



 1                                    Tenth Affirmative Defense
 2                                                 (Fair Use)
 3
            Ovivo USA’s use, if any, of DMI’s alleged copyrights and Knowledge Never Lost
 4
     mark constitutes permitted fair use.
 5
                                     Eleventh Affirmative Defense
 6

 7                                 (Limitation on Copyright Damages)

 8          DMI is not entitled to recover statutory damages or attorneys’ fees for any article on

 9   sale more than three months before DMI filed an application for copyright registration on the
10
     article accused to infringe said copyright.
11
                                     Twelfth Affirmative Defense
12
                                (Laches/Estoppel/Acquiescence/Waiver)
13
            DMI’s claims are barred, in whole or in part, by the doctrine of laches, estoppel,
14

15   acquiescence and/or waiver.

16                                  Thirteenth Affirmative Defense
17                                          (Lack of Willfulness)
18
            DMI is not entitled to attorneys’ fees or exemplary damages for copyright infringement
19
     or trademark infringement due to a lack of willfulness and/or DMI’s failure to satisfy statutory
20
     requirements for the same.
21

22                                 Fourteenth Affirmative Defense

23                                           (Unclean Hands)

24          DMI’s claims against Ovivo USA are barred under the doctrine of unclean hands.
25          //////
26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                          Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 23                                                       Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
         Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 24 of 25



 1                                      Additional Defenses
 2          Ovivo USA reserves the right to assert additional defenses based on information
 3
     learned or obtained during discovery.
 4
            Dated this 18th day of January, 2019.
 5

 6                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
 7

 8
                                                    By:   /s/ Troy Greenfield
 9                                                        Troy Greenfield, WSBA #21578
                                                          Email: tgreenfield@schwabe.com
10                                                        1420 5th Avenue, Suite 3400
                                                          Seattle, WA 98101-4010
11                                                        Telephone: (206) 622-1711
12
                                                          Jason A. Wrubleski (Pro Hac Vice)
13                                                        Email: jwrubleski@schwabe.com
                                                          Schwabe, Williamson & Wyatt
14                                                        1211 SW 5th Avenue, Suite 1900
                                                          Portland, OR 97204
15                                                        Telephone: (503) 222-9981
16
                                                          Gretchen N. Miller (Pro Hac Vice)
17                                                        Email: millerg@gtlaw.com
                                                          Herbert H. Finn (Pro Hac Vice)
18                                                        Email: finnh@gtlaw.com
                                                          Symone D. Shinton (Pro Hac Vice)
19                                                        Email: shintons@gtlaw.com
20                                                        Greenberg Traurig, LLP
                                                          77 West Wacker Drive, Suite 3100
21                                                        Chicago, IL 60601
                                                          Telephone (312) 456-6583
22                                                        Attorneys for Defendants
23

24

25

26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     DEFENDANT OVIVO USA, LLC’S ANSWER TO PLAINTIFF’S FIRST                       Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
     AMENDED COMPLAINT - 24                                                    Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
     CASE NO. 2:17-CV-01935-RAJ
             Case 2:17-cv-01935-RAJ Document 104 Filed 01/18/19 Page 25 of 25



 1                                    CERTIFICATE OF SERVICE
 2             I hereby certify that on the 18th day of January, 2019, I caused to be served the
 3     foregoing OVIVO USA’S ANSWER AND AFFIRMATIVE DEFENSES TO FIRST
 4     AMENDED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES on the following
 5     parties at the following addresses:
 6       Gretchen N. Miller (Pro Hac Vice)
         Herbert H. Finn (Pro Hac Vice)
 7
         Symone D. Shinton (Pro Hac Vice)                    Eric M. Fong
 8       Greenberg Traurig LLP                               Fong Law, PLLC
         77 West Wacker Drive, Suite 3100                    569 Division St, Ste A
 9       Chicago, IL 60601                                   Port Orchard, WA 98366-4600
         Telephone: (312) 456-8400                           Telephone: (360) 876-8205
10       Email: millerg@gtlaw.com                            Facsimile: (360) 876-4745
               finnh@gtlaw.com                               E-Mail: eric@ericfonglaw.com
11
               shintons@gtlaw.com                            Attorney for Plaintiff
12       Attorneys for Defendants
                                                             Lawrence P. Ramirez (Pro Hac Vice)
13       Jason A. Wrubleski (Pro Hac Vice)                   Michelle R. Cruz (Pro Hac Vice)
         Schwabe, Williamson & Wyatt, P.C.                   Linda Keny (Pro Hac Vice)
14       1211 SW 5th Ave, Suite 1900                         The Litigation Law Group
         Portland, OR 97204                                  111 North Market Street, Suite 1010
15
         Telephone: (503) 222-9981                           San Jose, CA 95113
16       Email: jwrubleski@schwabe.com                       Telephone: (408) 971-1119
         Attorney for Defendants                             Facsimile: (408) 971-1129
17                                                           E-Mail: lpramirez@thellg.com
                                                                  michellec@thellg.com
18                                                                lindakeny@thellg.com
19                                                           Attorneys for Plaintiff

20     by:          U.S. Postal Service, ordinary first class mail
                    U.S. Postal Service, certified or registered mail,
21                  return receipt requested
                    hand delivery
22                  facsimile
                    electronic service – via United States District Court – Western District of
23             Washington’s Electronic Case Filing System (“ECF”)
                    other (specify)
24

25
                                                    /s/ Troy Greenfield
26                                                  Troy Greenfield, WSBA No. 21578

CHI                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
        CERTIFICATE OF SERVICE - 1                                                   Attorneys at Law
6983                                                                                 U.S. Bank Centre
                                                                                1420 5th Avenue, Suite 3400
6798                                                                              Seattle, WA 98101-4010
                                                                                 Telephone 206-622-1711
v1
